By the Court, Wallace, C. J.:
This proceeding, commenced in 1870, is taken by the United States, under the Act of the Legislature of this State, passed in 1859 (p. 26), to condemn a certain tract of *516land, situate in Monterey County, containing about twenty-five acres in superficial area, with a roadway to and from the same. The premises sought to be condemned are.part of the rancho Punta de Pinos.
The entire rancho is some 3,300 acres in extent, and was granted by the Mexican nation to one José Armenta, from whom the defendants, Jacks and others, derive their title. The tract has been finally confirmed, and the survey thereof, including the premises now sought to be condemned, finally approved by the Federal authorities, pursuant to the Act of March 3d, 1851, entitled “An Act to ascertain and settle the private land claims in the State of California,” and other Acts of Congress concerning the settlement of land claims.
It appears that, sometime in the year 1854, the United Statesj by its agents, entered, against the will of the owners of the rancho, upon the lands now sought to be condemned, and erected thereon a stone building, the foundations of which were set in the soil, and ever since then have ‘occupied it and the surrounding premises, part of the rancho, against the will of the owners, for lighthouse purposes. At the trial the defendants claimed that this building, having been tortiously erected upon, and thereby become part of, their soil and freehold, its value rightfully formed an element to be considered in fixing the amount of damages to which they were entitled. They accordingly offered to prove its value; but the evidence offered upon this point was excluded, and the exception reserved upon this ruling of the Court below is brought up for review by the present appeal. ■
There can be no doubt that, upon the general principles of law, the defendants, as ■ being owners of the fee, are also owners of the improvements and fixtures actually annexed to the soil, and these become part of it. If one erect buildings upon the land of another voluntarily, and without any contract, he may not remove them. This is common learning. The law did not authorize the United States to take the possession of these lands manu forti, and their agents, in entering upon them and ejecting the defendants, were *517mere tort feasors. The case is, in this important respect, wholly unlike that of the California Pacific Railroad v. Armstrong, 46 Cal. 85. In that case the road track was constructed by the railroad company while its possession of the land of the defendant was rightful, being held at the time in pursuance of pending proceedings for its condemnation ; and these proceedings having been dismissed after the construction of the track, we held that the owner of the land was not entitled to be paid the value of the track upon the subsequent renewal of proceedings of condemnation by the same company.
Judgment reversed, and cause remanded for new trial.